        Case 5:20-cv-00528-JKP Document 1 Filed 04/29/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION




                                                              CASE NO. 5:20-cv-528



ARTURO RESENDEZ




                       APPLICATION FOR APPROVAL OF TRANSFER
                          OF STRUCTURED ANNUITY BENEFITS

    TO THE HONORABLE JUDGE OF THE COURT:

          J G WENTWORTH ORIGINATIONS, LLC, files this Application for Approval of

    Transfer of Structured Annuity Benefits, pursuant to the Texas Structured Settlement

    Protection Act contained in Chapter 141 of the Texas Civil Practice and Remedies Code,

    and requests that the Court approve the transfer to the Applicant, its successors or assigns,

    from Arturo Resendez’ rights to benefits under a structured annuity contract. In support of

    this Application, Applicant respectfully shows the Court the following:

                                    Discovery Control Plan

    1. A discovery control plan is not required for the adjudication of this Application.




1
                                                                                    5:20-cv-528
        Case 5:20-cv-00528-JKP Document 1 Filed 04/29/20 Page 2 of 6




                                       Interested Parties

2.      JG WENTWORTH ORIGINATIONS, LLC ("Applicant") is a limited liability

company under the laws of the State of Delaware with its principal place of business in the

State of Pennsylvania. Applicant is the proposed transferee.

3.      Arturo Resendez ("Payee") is an individual over the age of eighteen, residing in

Detroit, Texas. Payee currently is receiving tax-free payments under a structured settlement

with the policy number SA0966863. Payee proposes to transfer certain structured annuity

benefits to Applicant pursuant to the Texas Structured Settlement Protections Act.

4.      The other interested individuals are the following parties:


     a. Annuity Issuer:
        Cigna Life Insurance Company of New York
        Drinker Biddle & Reath
        One Logan Square, 18th & Cherry Streets
        Philadelphia, PA 19103
        Attn: Legal Department/Structured Settlements

                 b.    Annuity Issuer:
        Cigna Life Insurance Company of New York
        Drinker Biddle & Reath
        One Logan Square, 18th & Cherry Streets
        Philadelphia, PA 19103
        Attn: Legal Department/Structured Settlements

     c. Dependents Residing with Payee:
        None.

     d. Dependents Not Residing with Payee:
        None.

     e. Spouse Residing with Payee:

2
                                                                                5:20-cv-528
          Case 5:20-cv-00528-JKP Document 1 Filed 04/29/20 Page 3 of 6




          None.

     f.   Other Interested Parties or Named Beneficiaries:
          None.


                                     Venue and Jurisdiction

5.     Venue and jurisdiction are proper in this Court because, pursuant to the Texas

Structured Settlement Protections Act, this Application is properly brought in The court of

original jurisdiction, without regard to the amount subject to the potential transfer, because

the Texas Structured Settlement Protections Act does not specify an amount that would

prohibit a court from hearing an application. TEX. CIV PRAC. & REM. CODE Chapter

141.

                                       Statement of Facts

6.        The annuity provides for periodic payments including, but not limited to, 96 monthly

Life Contingent payments $1,000.00 each, increasing at 5% annually beginning on June 25,

2020 and ending on May 25, 2028.

7.        Arturo Resendez entered into a transfer agreement with J.G. Wentworth, pursuant to

the terms of which he agreed to sell and assign the payments. A true and correct copy of the

Purchase Agreement is attached hereto as Exhibit "A" and is incorporated herein by reference.

8.        In exchange for the sale and assignment of the aforesaid payments, Arturo Resendez

is to receive a lump sum cash payment in the amount of $50,000.00, less compliance and

administrative fees and filing and related expense fees, resulting in an actual payment of

$50,000.00.

3
                                                                                   5:20-cv-528
          Case 5:20-cv-00528-JKP Document 1 Filed 04/29/20 Page 4 of 6




9.        Applicant is not aware of any statutory or case law in Texas restricting the sale or

assignment of structured annuity payments.

10.       The transfer complies with the requirements of the Structured Settlement Protection

Act, Chapter 141, Texas Civil Practice and Remedies Code, as enacted on May 11, 2001 (the

"Act").

11.       The Transfer is in the best interests of the Payee, taking into account the welfare and

support of the Payee's dependents, if any.

12.       J.G. Wentworth has given written notice of the Applicant's name, address and taxpayer

identification number to Annuity Issuer and Annuity Owner. A true copy of the notice is

attached as Exhibit "B" and incorporated herein by reference.

13.       All interested parties are hereby noticed that they are entitled to support, oppose, or

otherwise respond to this Application, either in person or by counsel, by submitting written

comments to the Court or by participating in the hearing.

14.       Annuitant has received a disclosure statement that provides the amounts and due dates

of the structured settlement payments to be transferred; the aggregate amount of the payments;

the discounted present value of the payments, with the discount rate used in determining the

discounted present value; the gross amount payable to Annuitant in exchange for the

payments; and itemized listing of all commissions, fees, costs, expenses, and charges payable

by Annuitant or deductible form the gross amount otherwise payable to Annuitant; the net

amount payable to Annuitant after deduction of all commissions, fees, costs, expenses, and

charges; and the amount of any penalty and the aggregate amount of any liquidated damages,

4
                                                                                    5:20-cv-528
       Case 5:20-cv-00528-JKP Document 1 Filed 04/29/20 Page 5 of 6




inclusive of penalties, payable by Annuitant in the event of any breach of the transfer

agreement by Annuitant. A true and correct copy of the Disclosure Statement is attached

hereto as Exhibit "C" and incorporated herein by reference.

15.    Arturo Resendez has been advised in writing by the Applicant to seek independent

professional advice regarding the transfer and has received such advice or has declined such

advice in writing.

16.    The underlying lawsuit that created the structured annuity payments at issue was

ordered by this Court in the Agreed Final Judgment in the case GUADALUPE RESENDEZ,

Individually and on behalf of the Estate of Martin Resendez, Deceased, and ANF of MARTIN

JUAN RESENDEZ, ARTURO H. RESENDEZ, MARINA H. RESENDEZ, et al. vs.

GENERAL MOTORS CORPORATION, Civil Action No. SA-81-CA-429, in the Western

District of Texas San Antonio Division. A true copy of the Agreed Judgment is attached as

"Exhibit D" and incorporated herein.

17.    This transfer complies with the requirements of the Texas Structured Settlement

Protection Act, and does not contravene any applicable statute or order of any court or other

governmental authority. Moreover, this transfer satisfies the Internal Revenue Code Section

5891 and does not contravene any federal or state statute or any order of a court or other

responsible administrative authority.

                                         PRAYER

        Based upon the foregoing, Applicant prays that this Court grant the Application and

approve the transfer of structured annuity payments to Applicant, its successors or assigns.

5
                                                                                 5:20-cv-528
    Case 5:20-cv-00528-JKP Document 1 Filed 04/29/20 Page 6 of 6




                               Respectfully submitted,

                               Bennett Smith Legal
                               4008     Louetta    Rd.
                               Ste.115
                               Spring, Texas 77388
                               Cindy@BSA-Legal.com
                               832-562-0290 (Telephone)
                               281-516-1180 (Facsimile)
                               Cindy@BSA-Legal.com

                               /s/ Cindy Bennett Smith
                                Cindy Bennett Smith
                               State Bar No.: 24033081

                               ATTORNEY FOR APPLICANT
                               J.G. Wentworth Orignations, LLC




6
                                                                 5:20-cv-528
